DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 21, 2022 has been entered. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term tons for 400 t lacks proper antecedent basis in the specification.  
As stated in the non-final office action dated 08/24/2021, the Examiner interprets paragraph [0049] that the throughput “400 t”, “200 t”, and “100 t”, the term “t” is intended to be interpreted as “tons”.  Please state on the record the interpretation is correct and provide antecedent basis for the term “tons” in the specification, since this term is in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 Applicant has claimed a result of the drawing process, specifically, “. . . a drawing process resulting in the claimed formation of drawing streaks on a main surface of the glass substrate, wherein the drawing streaks comprise elevations that rise in the normal direction, have a longitudinal extent that is greater than two times a transverse extend of the elevations and have a mean height that is less than 100 nm”.  It is unclear to the Examiner what functional limitation, such as method steps, Applicant is attempting to claim by claiming a result of the drawing process.  If the result of the drawing process is interpreted as a result of the adjusting step viscosities as claim in claim 1 or a combination of the viscosities in claims 1 and claim 4.  If the result requires the combined adjusting step viscosities, as claimed in claim 1 and claim 4, then claim 4 would be rejected under 35 U.S.C. 112(d) as failing to further limit the subject matter of claim 1.  Please clarify claim 1.  Dependent claims 2, 4-10, and 12-14 are also indefinite due to the issues with claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated above, if the Examiner interprets the functional language in quotes above as a result of the adjusting step viscosities as claim in claim 1 or a combination of the viscosities in claims 1 and claim 4.  If the result requires the combination of viscosities in claims 1 and 4, then claim 4 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/450,692 (reference application) in view of Kunkle (US 4,197,107).
Claim 5/1 of the reference application claims melting a glass, hot forming the glass into a thin glass sheet, adjusting a viscosity prior to forming of after partially forming, the claimed first and second equations are applied, and a throughput control component (“flow control component”), but fails to disclose the step of delivering the glass melt to a forming device, the step of forming comprises a drawing process the claimed result of formation of drawing streaks, and the adjusting the viscosity by cooling. However, Kunkle (Figures, Col. 1, lines 8-14) discloses a method and apparatus for forming a glass substrate (“sheet of flat glass”).  Kunkle (Col. 3, lines 30-45) discloses melting glass components (“glassmaking materials”) to form a glass melt (“molten glass”).  Kunkle (Col. 4, lines 9-57) further discloses delivering the glass melt (‘molten glass”) to a forming device (“forming chamber 15”) and forming the glass melt to form the glass substrate (“sheet of flat glass”).  Kunkle discloses molten glass in the refiner 13 is cooled to a temperature such that its viscosity is within the range from about 103 to about 104 poises (~103 to about 104 dPa·s) and this molten glass is withdrawn from the refiner and caused to flow through the opening defined by the threshold, the side members and the metering member 29 onto a pool of molten metal 35 in the forming chamber.  Kunkle further discloses (Col. 3, lines 45-55) the throughput control component as a tweel and discloses (Fig. 3 and Col. 5, lines 16-68) a lip having a downstream face 45 and the forming entrance may be formed of any refractory material that allows delivery of glass from the glass melter.  Further, Kunkle discloses the threshold member 23, which is immediately upstream of the metering member 29, may be provided with means for heating or cooling the threshold and discloses the body of glass formed on the surface of the pool of molten metal 35 is cooled and attenuated to from a dimensionally stable continuous sheet or ribbon of flat glass, which provides for the step of forming comprises a drawing process.  Kunkle and the claimed subject matter provide for forming a glass substrate by melting glass and forming the glass into a glass substrate.  Based on the additional teachings of Kunkle, specifically additional steps in forming the glass substrate that are compatible with and includes the steps claimed in claim 5/1 of the reference application discussed above,  it would be obvious to a person having ordinary skill in the art, the claimed method further comprising adjusting viscosity by cooling in the method of forming a glass substrate, the step of delivering the glass melt to a forming device in the forming of the glass substrate, and the step of forming comprises a drawing process.  While claim 5/1 in view of Kunkle fails to specifically state the drawing process resulting in the claimed formation of drawing streaks on a main surface of the glass substrate, wherein the drawing streaks comprise elevations that rise in the normal direction, have a longitudinal extent that is greater than two times a transverse extend of the elevations and have a mean height that is less than 100 nm.  The Examiner interprets this functional limitation as a result of performing the forming process, such as the drawing process, with the claimed viscosities.  Since claim 5/1 in view of Kunkle provides for the forming by a drawing process with the claimed viscosities, then claim 5/1 in view of Kunkle must provide for the claimed resulting formation of drawing streaks.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applications having the same effective U.S. filing date - MPEP 804.I.B.1.(b).ii
The Examiner notes the reference application and the current application in the double patenting rejection have the same U.S. filing date of Dec. 19, 2017, taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)).  Per MPEP 804.I.B.1.(b).ii, If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.  
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art in the final office action dated Jan. 21, 2022 have been considered but are moot,  due to new grounds of rejection necessitated by the amendment to the claims filed Mar. 21, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1).
Regarding claims 1 and 5, Kunkle (Figures, Col. 1, lines 8-14) discloses a method and apparatus for forming a glass substrate (“sheet of flat glass”).  Kunkle (Col. 3, lines 30-45) discloses melting glass components (“glassmaking materials”) to form a glass melt (“molten glass”).  Kunkle (Col. 4, lines 9-57) further discloses delivering the glass melt (‘molten glass”) to a forming device (“forming chamber 15”) and forming the glass melt to form the glass substrate (“sheet of flat glass”).  Kunkle discloses molten glass in the refiner 13 is cooled to a temperature such that its viscosity is within the range from about 103 to about 104 poises (~103 to about 104 dPa·s) and this molten glass is withdrawn from the refiner and caused to flow through the opening defined by the threshold, the side members and the metering member 29 onto a pool of molten metal 35 in the forming chamber.  Kunkle further discloses (Col. 3, lines 45-55) the throughput control component as a tweel and discloses (Fig. 3 and Col. 5, lines 16-68) a lip having a downstream face 45 and the forming entrance may be formed of any refractory material that allows delivery of glass from the glass melter.  Further, Kunkle discloses the threshold member 23, which is immediately upstream of the metering member 29, may be provided with means for heating or cooling the threshold and discloses the body of glass formed on the surface of the pool of molten metal 35 is cooled and attenuated to from a dimensionally stable continuous sheet or ribbon of flat glass, which provides for the step of forming comprises a drawing process, such as a float process, as claimed in claim 5.  Based on the disclosures of Kunkle above, Kunkle discloses adjusting, after the melting step and prior to the delivering step a viscosity of the glass melt by cooling within the range from about 103 to about 104 poises in the refiner and discloses the threshold 23 immediately upstream of the metering member 25 may be provided with means for cooling.  While Kunkle fails to explicitly state the cooling of the threshold 23 is adjusting a viscosity of the glass melt by cooling, it would be obvious to a person having ordinary skill in the art, the cooling of the threshold 23 upstream of the metering member 25 also provides for a step of adjusting, after the melting step and prior to delivering through a throughput control component or tweel, a viscosity η of the glass melt by cooling.  
Kunkle fails to disclose with enough specificity the step of adjusting, after melting and prior to delivering by cooling with threshold 23, so that the viscosity of lg η/dPa·s is between about 3.75 to at most 4.5 immediately downstream of a throughput control component or tweel.  However, Sasai ([0014], [0025], and [0028]) discloses producing a glass substrate using a float glass process and discloses the logarithm of the viscosity (η) of glass is equal to 4 and this corresponds to the temperature of the glass ribbon when it comes into contact with molten tin.  Both Kunkle and Sasai disclose a float glass process for forming a glass substrate and both Kunkle and Sasai disclose aspects of viscosity of the glass melt in the float glass process.  Therefore, based on the additional viscosity teachings in the float glass process by Sasai, it would be obvious to a person having ordinary skill in the art, in the method of forming a glass substrate by the float glass process of Kunkle, to deliver the glass at a viscosity (η) where the logarithm of the viscosity (η) of the glass is equal to 4 when it comes into contact with the molten tin in the method of Kunkle.  Based on the figures of Kunkle it would be obvious to a person having ordinary skill in the art, the contact of the glass melt with the molten tin corresponds to a location immediately downstream of a throughput control component or tweel.  
Further, based on the modification of Kunkle in view of Sasai, which provides for a logarithm of a viscosity (η) of the glass coming into contact with the molten tin bath equal to 4, and the disclosure by Kunkle that the glass melt is adjusted by cooling in the refiner from about 103 to 104 poises, the modification of Kunkle in view of Sasai provides for a logarithm of a viscosity (η) of the glass melt in the refiner and delivered to the threshold ranging from about 3 to about 4.  The logarithm of the glass viscosity delivered to the threshold ranging from 3 to about 4 includes a viscosity (η) lower than the viscosity (η) contacting the molten tin taught by Sasai.  Therefore, with the additional teachings by Kunkle, including the method of Kunkle providing for a logarithm of a viscosity (η) of the glass melt in the refiner and delivered to the threshold ranging from about 3 to about 4 and providing for cooling of the threshold by Kunkle immediately upstream of a throughput component or tweel, and the teaching by Sasai that the logarithm of the glass viscosity (η) should be equal to 4 when it comes into contact with the molten tin, it would be obvious to a person having ordinary skill in the art, in the method of Kunkle in view of Sasai provides for adjusting, after the melting step and prior to the delivering step a viscosity (η) of the glass immediately downstream of a throughput control component or tweel, the step of adjusting the viscosity (η) of glass upstream of the throughput component or tweel by cooling of the threshold of Kunkle to increase the viscosity (η) of the glass upstream so that the logarithm of the viscosity (η) of the glass in contact with the molten tin (i.e. immediately downstream of the throughput control component or tweel) is 4, as taught by Sasai.  Additionally, while Kunkle in view of Sasai fails to specifically state the drawing process resulting in the claimed formation of drawing streaks on a main surface of the glass substrate, wherein the drawing streaks comprise elevations that rise in the normal direction, have a longitudinal extent that is greater than two times a transverse extend of the elevations and have a mean height that is less than 100 nm.  The Examiner interprets this functional limitation as a result of performing the forming process, such as the drawing process, with the claimed viscosities in claim 1.  Since Kunkle in view of Sasai provides for the forming by a drawing process with the claimed viscosities, then the combination of Kunkle in view of Sasai, as discussed above, must provide for the claimed resulting formation of drawing streaks.  
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) and Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi).
Regarding claims 1 and 4-5, as discussed in the 35 U.S.C. 112(b) rejection of the claims above, If the Examiner interprets the functional language result in quotes, as required to provide the claimed result in the drawing process as a result of the combined adjusting step viscosities, as claim in claim 1 and claim 4, then the resulting drawing process requires the limitations of claim 4.  Therefore, the following rejection includes the discussion the rejection of claims 1 and 5 above with Kunkle in view of Sasai and addresses the additional claim limitations of claim 4 and the interpretation of the result function language includes limitations of claim 4.  
In claim 4, the Examiner interprets the limitation, wherein the adjusting step comprises adjusting so that a first equation applies provides a range of acceptable viscosities for any distance y1 between 0 m and up to 1.5 m downstream of the throughput control component or tweel and defines the distance immediately downstream of the throughput component or tweel ranging from 0 m to 1.5 m downstream of the throughput component or tweel.
As discussed in the rejection of claims 1 and 5 above, based on the additional teachings of Sasai, in the method of forming a glass substrate by the float glass process of Kunkle to deliver the glass at a viscosity (η) where the logarithm of the viscosity of the glass is equal to 4 when it comes into contact with the molten tin, and further, based on the figures of Kunkle it would be obvious to a person having ordinary skill in the art, the contact of the glass melt with the molten tin corresponds to a location immediately downstream of a throughput control component or tweel.  Kunkle and Sasai fail to explicitly state the glass viscosity (η1) at a location immediately downstream of a throughput component or tweel at a distance approximately 0 m to 1.5 m downstream of the throughput component or tweel.
However, Satoshi (Figures and pg. 4) discloses a similar float glass manufacturing process and discloses a flow control component (12) near the upstream end of the molten metal bath and bays 1 to 5, and specifically discloses bay 1 located about 3.0 m downstream from the upstream end of the molten bath.  Kunkle, Sasai, and Satoshi disclose float glass processes for forming a glass substrate and disclose aspects of viscosity of the glass melt in the float glass process.  Therefore, based on the additional teachings of Satoshi, it would be obvious to a person having ordinary skill in the art, the throughput control component or tweel of Kunkle is approximately located at the upstream end of the molten metal bath and contact of the glass viscosity occurs at a distance ranging from 0 m to about 3.0 m downstream from the upstream end of the molten bath, and therefore, the logarithm of the glass viscosity (η1) at a distance approximately 0 m to 3.0 m from the throughput control component or tweel of Kunkle in view of Sasai is about 4  Therefore, Kunkle in view of Sasai and Satoshi provides for an acceptable viscosity (η1) within Applicant’s claimed range in claim 4, specifically logarithm of a glass viscosity (lg η1) of 4 at y1 = 0 m.   It should be noted, due to the “and/or” recited in line 10 of claim 4, the term “or” provides for application for the second equation to be optional, and is not required to satisfy claim 4.  Additionally, while Kunkle in view of Sasai and Satoshi fails to specifically state the drawing process resulting in the claimed formation of drawing streaks on a main surface of the glass substrate, wherein the drawing streaks comprise elevations that rise in the normal direction, have a longitudinal extent that is greater than two times a transverse extend of the elevations and have a mean height that is less than 100 nm.  The Examiner interprets this functional limitation as a result of performing the forming process, such as the drawing process, with the claimed viscosities in claims 1 and 4.  Since Kunkle in view of Sasai and Satoshi provides for the forming by a drawing process with the claimed viscosities, then the combination of Kunkle in view of Sasai and Satoshi, as discussed above, must provide for the claimed resulting formation of drawing streaks.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1),Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi), and Nobuyuki et al. (WO 2014/185127A1 – hereinafter Nobuyuki).
Regarding claims 1 and 4-5, the following discussion includes obviousness of Kunkle in view of Sasai and Satoshi discussed in the rejection of claim 4 above where the first equation of claim 4 applies.  
Specifically, Kunkle in view of Sasai and Satoshi provides for an acceptable viscosity (η1) within Applicant’s claimed range in claim 4, specifically logarithm of a glass viscosity (lg η1) of 4 at y1 = 0 m.  
If it is interpreted, application of second equation is required in addition to the first equation and the first equation and second equation are required to provide for the claimed drawing process result discussed in the rejection of claims under 35 U.S.C. 112(b), or only application of the second equation is required, the Examiner interprets application of the second equation provides for a range of acceptable viscosities for any distance y2 between 12 m and up to 16 m downstream of a throughput control component or tweel.  Kunkle, Sasai, and Satoshi fail to disclose applying a second equation (i.e. the range of acceptable viscosities) for a glass melt viscosity η2 for a second stretch from a distance 12 m downstream up to a distance of 16 m downstream of the throughput control component or tweel.  
However, Satoshi (pg. 4) further discloses One Bay is about 3.0 m and 3 Bay is about 9.1 m downstream from the upstream end.  While Satoshi fails to explicitly state the distance between each bay, it would be obvious to a person having ordinary skill in the art, there is approximately 3 m between each bay of Satoshi, and the location of bay 4 is approximately 12 m downstream and bay 5 is approximately 15 m downstream from the upstream end of the molten metal bath and/or throughput control component.  Further, Nobuyuki (Figs. 1-2, abstract, and pgs. 2 and 3 – of Machine translation) discloses a method comprising a molten tin bath for molding a glass plate and in the method discloses the viscosity ranging from 104.5 to 107.5 dPa·s in a region A of the glass ribbon, a viscosity ranging from 106.7 to 107.65 dPa·s in region B of the glass ribbon, and a viscosity ranging from 107.5 to 107.65 dPa·s in a region B’.  It would be obvious to a person having ordinary skill in the art, the bay regions of Satoshi are similar to the regions A, B, and B’ disclosed by Noboyuki, and these regions and viscosities could be applied to the method of Kunkle, since Kunkle, Sasai, Satoshi, and Nobuyuki disclose float glass processes for forming a glass substrate and disclose ranges of viscosity of the glass melt in the float glass process.  Therefore based on the additional teachings of the locations of the bay regions of Satoshi and glass viscosities disclosed by Noboyuki, it would be obvious to a person having ordinary skill in the art in the method of Kunkle in view of Sasai, at a location approximately 12 m to 15 m downstream of a throughput control component or tweel, to provide a viscosity further downstream of the throughput control component or tweel, such as at a location approximately 12 m downstream of the throughput control component or tweel the viscosity ranges approximately 107.5 to 107.65 dPa·s or is approximately  107.65 dPa·s, which is within or close enough to Applicant’s claimed viscosity range of 107.05 to 107.6 when y2 = 12 m.  Additionally, while Kunkle in view of Sasai , Satoshi, and Nobuyuki fails to specifically state the drawing process resulting in the claimed formation of drawing streaks on a main surface of the glass substrate, wherein the drawing streaks comprise elevations that rise in the normal direction, have a longitudinal extent that is greater than two times a transverse extend of the elevations and have a mean height that is less than 100 nm.  The Examiner interprets this functional limitation as a result of performing the forming process, such as the drawing process, with the claimed viscosities in claims 1 and 4.  Since Kunkle in view of Sasai , Satoshi, and Nobuyuki provides for the forming by a drawing process with the claimed viscosities, then the combination of Kunkle in view of Sasai , Satoshi, and Nobuyuki, as discussed above, must provide for the claimed resulting formation of drawing streaks.
Claims 2, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1).
Claims 2, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) and Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi).
Claims 2, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1), Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) and Nobuyuki et al. (WO 2014/185127A1 – hereinafter Nobuyuki).
The base rejections of claims 1 and 5 or 1, 4, and 5 are discussed above based on interpretation of the drawing process result functional language (see 35 U.S.C. 112(b) section).
Regarding claim 2, as discussed in the rejection of claims 1 and 5 above or claims 1, 4, and 5 above, Kunkle (Fig. 3 and Col. 5, lines 16-68) discloses a lip having a downstream face 45 and the forming entrance may be formed of any refractory material that allows delivery of glass from the glass melter.  Based on this disclosure by Kunkle, it would be obvious to a person having ordinary skill in the art, there is a lip having a downstream face 45 formed of refractory (i.e. a lip stone/forming entrance) in the apparatus of Kunkle .  Kunkle (Figs. 1 and 3) discloses the lip stone with downstream face 45 is downstream of the throughput control component and the threshold 23.  Therefore, with the cooling in the refiner, which is upstream of the lip stone, as discussed in the rejection of claim 1 above, specifically, where the cooling in the refiner provides for a viscosity ranging from about 103 to about 104 poises, it would be obvious to a person having ordinary skill in the art, the cooling in the refiner of Kunkle provides for the viscosity of the glass melt is adjusted upstream of a lip stone, as claimed in claim 2.  Additionally, with the cooling of the threshold, which is upstream of the lip stone, discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, the cooling of the glass from the refiner in the threshold also provides for the viscosity of the glass melt is adjusted upstream of a  lip stone, as claimed in claim 2.
Regarding claim 6, in addition to the rejection of claims 1 and 5 above, Kunkle (Col. 5, lines 58-61) discloses the apparatus and method are useful in making flat glass, such as for example soda-lime silica glasses, alumino-silica glasses, borosilicate glasses and the like.  Therefore, based on the additional teachings of Kunkle, it would be obvious to a person having ordinary skill in the art, in the method of Kunkle in view of Sasai the glass melt is an Al-Si glass (alumino-silica glass) and/or a borosilicate glass, as claimed in claim 6.
Regarding claim 14, Kunkle fails to disclose the claimed throughput and fraction of quality glass.  However, the throughput of a method requires mere scaling of the size of the device.  Therefore, it would be obvious to a person having ordinary skill in the art to scale the size of the glass manufacturing process of Kunkle to provide for a throughput of less than 400 t (tons) per day.
Additionally, Kunkle fails to disclose a fraction of quality glass amounts to more than 15% of a total glass throughput.  However, it would be obvious to a person having ordinary skill in the art to maximize the yield of quality glass, since this will minimize cost, and therefore, it would be obvious to a person having ordinary skill in the art, a fraction of quality glass could be optimized and the amounts of quality glass would be more than 15% of total glass throughput in order to minimize cost.  
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) as applied to claims 1 and 6 above, and further in view of Gros et al. (US 5,876,472 0 hereinafter Gros).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) and Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) as applied to claims 1, 4, 5 and 6 above, and further in view of Gros et al. (US 5,876,472 0 hereinafter Gros).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1), Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) and Nobuyuki et al. (WO 2014/185127A1 – hereinafter Nobuyuki) as applied to claims 1, 4, 5 and 6 above, and further in view of Gros et al. (US 5,876,472 0 hereinafter Gros).
The base rejections of claims 1 and 5 or 1, 4, and 5 are discussed above based on interpretation of the drawing process result functional language (see 35 U.S.C. 112(b) section).
Regarding claims 7-9, as discussed in the rejection of claim 6 above, Kunkle (Col. 5, lines 58-61) discloses the apparatus and method are useful in making flat glass, such as for example soda-lime silica glasses, alumino-silica glasses, borosilicate glasses and the like.  Therefore, based on the additional teachings of Kunkle, it would be obvious to a person having ordinary skill in the art, in the method of Kunkle the glass melt is a soda-lime glass, an Al-Si glass (alumino-silica glass) and/or a borosilicate glass.  
Kunkle fails to disclose details of the borosilicate glass, such as the claimed compositions claimed in claims 7-9.  However, Gros (col. 3, line 65 to Col. 4, line 15 and Col. 2, line59-60) discloses a borosilicate glass produced on a float bath comprising a weight percent basis the composition with the following ranges:  SiO2 70-85, B2O3 8-15, Al2O3 1-5, Na2O 1-5, K2O 1-<5, and CaO 0-3.  This provides for borosilicate glass compositions having an overlapping composition to compositions claimed in claims 7-9.  It should be noted in claim 8, LiO2 can be 0.  Kunkle and Gros both disclose a borosilicate glasses in a float process.  Therefore, based on the additional teachings of Gros, it would be obvious to a person having ordinary skill in the art, a borosilicate glass in the method of Kunkle comprising the composition ranges of a prior art known borosilicate glass for a float process having weight percent composition ranges, as taught by Gros comprising ranges of SiO2 70-85, B2O3 8-15, Al2O3 1-5, Na2O 1-5, K2O 1-<5, and CaO 0-3.  The compositional ranges taught by Gros overlaps Applicant’s claimed compositional ranges in claims 7-9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1)  as applied to claims 1, 5, and 6 above, and further in view of Yamanaka et al. (US 2014/0120335A1 – hereinafter Yamanaka).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) and Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) as applied to claims 1, 4, 5 and 6 above, and further in view of Yamanaka et al. (US 2014/0120335A1 – hereinafter Yamanaka).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1), Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) and Nobuyuki et al. (WO 2014/185127A1 – hereinafter Nobuyuki) as applied to claims 1, 4, 5,  and 6 above, and further in view of Yamanaka et al. (US 2014/0120335A1 – hereinafter Yamanaka).
The base rejections of claims 1 and 5 or 1, 4, and 5 are discussed above based on interpretation of the drawing process result functional language (see 35 U.S.C. 112(b) section).
Regarding claim 10, as discussed in the rejection of claim 6 above, Kunkle (Col. 5, lines 58-61) discloses the apparatus and method are useful in making flat glass, such as for example soda-lime silica glasses, alumino-silica glasses, borosilicate glasses and the like.  Therefore, based on the additional teachings of Kunkle, it would be obvious to a person having ordinary skill in the art, in the method of Kunkle the glass melt is a soda-lime glass, an Al-Si glass (alumino-silica glass) and/or a borosilicate glass and the like. 
While Kunkle discloses soda-lime silica glasses, Al-Si glasses, and the like, Kunkle fails to disclose a Li-Al-Si glass with the claimed composition of claim 10.  However, Yamanaka ([0037]-[0038]) discloses a float glass for chemical strengthening comprising 2 to 25% Al2O3, 0 to 10% Li2O, and 0 to 18% Na2O.  Kunkle and Yamanaka disclose forming glass by a float glass process.  Therefore, it would be obvious to a person having ordinary skill in the art, since both Kunkle and Yamanaka disclose float glass, it would be obvious to a person having ordinary skill in the art, in the step of melting a glass in a float process, such as Kunkle, to substitute the soda lime glass or Al-Si glass for an Li-Al-Si glass and this glass having a composition comprising 2 to 25% Al2O3, 0 to 10% Li2O, and 0 to 18% Na2O.  This provides for a glass composition having overlapping ranges for lithia, alumina, and sodium oxide in the method of Kunkle in view of Sasai and Yamanaka.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) as applied to claims 1 and 5 above, and further in view of Tanaka et al. (US 2016/0194242A1 – Pub’242). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) and Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) as applied to claims 1, 4, 5 and 6 above, and further in view of Tanaka et al. (US 2016/0194242A1 – Pub’242).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1), Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) and Nobuyuki et al. (WO 2014/185127A1 – hereinafter Nobuyuki) as applied to claims 1, 4, 5,  and 6 above, and further in view of Tanaka et al. (US 2016/0194242A1 – Pub’242).
The base rejections of claims 1 and 5 or 1, 4, and 5 are discussed above based on interpretation of the drawing process result functional language (see 35 U.S.C. 112(b) section).
Regarding claim 12, Kunkle fails to disclose the claimed wedge-shaped thickness variation K in the hot forming step.  However, Pub’242 (Figs. 2A-2C, abstract, and claim 6) discloses a float glass manufacturing method having an acid gas in the forming furnace and discloses wedge shaped projections in the thickness direction having a value ranging from 0.1 to 10 times per micrometer.  Since it is in the thickness direction, it is perpendicular to a drawing direction.  Pub’242 fails to disclose the wedge-shaped variation over a length of 1m.  However, since this is across the surface of the glass sheet, it would be obvious to a person having ordinary skill in the art the projections are over the entire surface, and it would be obvious to person having ordinary skill in the art, the length of the glass surface is over 1m long.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) as applied to claims 1 and 5 above, and further in view of Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1) and Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle (US 4,197,107) in view of Sasai et al. (US 2014/0305502 A1), Satoshi et al. (WO 2013/183449A1 – hereinafter Satoshi) and Nobuyuki et al. (WO 2014/185127A1 – hereinafter Nobuyuki).
The base rejections of claims 1 and 5 or 1, 4, and 5 are discussed above based on interpretation of the drawing process result functional language (see 35 U.S.C. 112(b) section).
Regarding claim 13, in addition to the rejection of claims 1 and 5 above or 1, 4, and 5 above, Kunkle (Col. 3, lines 40-45) further discloses forming the glass sheet to a desired thickness, but fails to disclose the forming step provides the glass substrate with an average thickness ranging from 0.3 mm to 2.6 mm.  However, Satoshi (Figures and pg. 6) discloses a similar float glass manufacturing process and discloses the float glass produced may have a plate thickness that is 1.5 mm or less and 0.7 mm or more.  Therefore, since both Kunkle and Satoshi disclose forming a glass with a float glass process, Kunkle discloses forming a desired thickness, and Satoshi discloses it is known in the art a float glass process to provide for a plate thickness ranging from 0.7mm to 1.5mm, it would be to a person having ordinary skill in the art, in the forming process with the float process of Kunkle, the desired thickness could range from 0.7mm to 1.5mm based on the teachings of Satoshi.  This provides for a forming step where the glass substrate has an average thickness within Applicant’s claimed range of 0.3mm to 2.6mm, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741